  EXHIBIT 10.19

 
NEITHER THIS 12% 2020-A SENIOR UNSECURED PROMISSORY NOTE (THE “NOTE”) NOR THE
SECURITIES ISSUABLE IN CONNECTION WITH THIS NOTE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY STATE.
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE IN CONNECTION WITH THIS NOTE MAY
BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR DELIVERY TO TORCHLIGHT ENERGY RESOURCES,
INC. OF AN OPINION OF LEGAL COUNSEL SATISFACTORY TO TORCHLIGHT ENERGY RESOURCES,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR ANY APPLICABLE
STATE SECURITIES LAWS.
 
12% 2020-A SENIOR UNSECURED PROMISSORY NOTE
OF
TORCHLIGHT ENERGY RESOURCES, INC.
 
NOTE NO. 2020-A-1
     February 6, 2018

 
FOR VALUE RECEIVED, TORCHLIGHT ENERGY RESOURCES, INC., a Nevada corporation with
its principal office located at 5700 Plano Parkway, Ste. 3600, Plano, Texas
75093 (the “Company” or “Debtor”), unconditionally promises to pay to David A.
Straz, Jr Revocable Trust of 1986 whose address is XXXXXXXXXXXXXXXXXXXXXX, or
the registered assignee, upon presentation of this 12% 2020-A Senior Unsecured
Promissory Note (the “Note”) by the registered holder hereof (the “Registered
Holder” or “Holder”) at the office of the Company, the principal amount of
$4,500,000 (“Principal Amount”), together with the accrued and unpaid interest
thereon and other sums as hereinafter provided, subject to the terms and
conditions as set forth below. The effective date of execution and issuance of
this Note is February 6, 2018 (“Original Issue Date”).
 
1.           [OMITTED]
 
2.            Schedule for Payment of Principal and Interest. The Principal
Amount outstanding hereunder shall be paid in one lump sum payment of
$4,500,000, along with any accrued and unpaid interest, on or before April 10,
2020 (the “Maturity Date”), and the interest on the Principal Amount outstanding
hereunder shall be payable at the rate of 12% per annum and shall be due and
payable monthly, in arrears, with the initial interest payment due March 1,
2018, and continuing thereafter on the 1st day of each successive month during
the term of this Note. Accrual of interest on the outstanding Principal Amount,
payable in cash, shall commence on the date of receipt of funds by the Company
and shall continue until payment in full of the outstanding Principal Amount has
been made hereunder. The interest so payable will be paid to the person whose
name is registered on the records of the Company regarding registration and
transfers of this Note (the “Note Register”).
 
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 1 of 10

 
 
3.            Payment. Payment of any sums due to the Holder under the terms of
this Note shall be made in United States Dollars by check or wire transfer at
the option of the Company. Payment shall be made at the address last appearing
on the Note Register of the Company as designated in writing by the Holder
hereof from time to time. If any payment hereunder would otherwise become due
and payable on a day on which commercial banks in Dallas, Texas, are permitted
or required to be closed, such payment shall become due and payable on the next
succeeding day on which commercial banks in Dallas, Texas, are not permitted or
required to be closed (“Business Day”) and, with respect to payments of
Principal Amount, interest thereon shall be payable at the then applicable rate
during such extension, if any. The forwarding of such funds shall constitute a
payment of outstanding principal and interest hereunder and shall satisfy and
discharge the liability for principal and interest on this Note to the extent of
the sum represented by such payment. Except as provided in Section 4 hereof,
this Note may not be prepaid without the prior written consent of the Holder.
 
 4.            Company’s Option to Redeem Note. On or after the Original Issue
Date, up to 100%, in whole or in part, of the outstanding Principal Amount of
the Note, plus any accrued and unpaid interest, will be subject to redemption at
the option of the Company. If the Company elects to redeem before the first
anniversary of the Original Issue Date, however, the Company shall pay the
Holder all unpaid interest and Stock Payments (as defined in Section 5) on the
portion of the Principal Amount redeemed that would have been earned from the
Redemption Payment Date (as defined below) through the first anniversary of the
Original Issue Date. The Stock Payment triggered by a redemption prior to the
first anniversary of the Original Issue Date shall be based upon the
Volume-Weighted Average Price (as defined in Section 5) for the 30 consecutive
trading days immediately preceding the Redemption Payment Date. There will be no
redemption penalty for any redemptions occurring after the first anniversary of
the Original Issue Date. Any amount of the Note subject to redemption, as set
forth herein (the “Redemption Amount”), may be redeemed by the Company at any
time and from time to time, upon not less than 10 nor more than 30 days notice
to the Holder. The Company shall deliver to the Holder a written Notice of
Redemption (the “Notice of Redemption”) specifying the date for the redemption
(the “Redemption Payment Date”), which date shall be at least 10 but not more
than 30 days after the date of the Notice of Redemption (the “Redemption
Period”). On the Redemption Payment Date, the Redemption Amount must be paid in
good funds to the Holder. After the Redemption Payment Date, interest will cease
to accrue on the portion of the Note called for redemption.
 
5.            2.5% Annual Stock Payment. The Registered Holder of the Note shall
be entitled to receive payments of common stock based on the Principal Amount
outstanding on the Note (the “Stock Payments”). The Stock Payments shall be
calculated and payable (i) as of April 10th of each year that the Note remains
outstanding, and (ii) as of a Redemption Payment Date, if applicable, in each
case (a “Stock Payment Date”). The number of shares of common stock that a
Registered Holder receives is determined by multiplying the Principal Amount
that is subject to a Stock Payment by 0.00006849315,1 multiplying that result by
the number of days since the later of the Original Issue Date or the previous
Stock Payment Date (if any) that such Principal Amount was subject to, and
dividing that result by the Volume-Weighted Average Price (as defined below) on
the present Stock Payment Date.
 
 


1 0.025 ÷ 365 = 0.00006849315
 

 
12% 2020-A Senior Unsecured Promissory Note - Page 2 of 10

 
 
As used herein, the “Volume-Weighted Average Price” means the volume weighted
average sale price of the Company’s common stock on NASDAQ as reported by NASDAQ
for the 30 consecutive Trading Day (as defined below) period immediately
preceding the Stock Payment Date, or, if NASDAQ is not the principal trading
market for the Company’s common stock, the 30-day volume weighted average sale
price of the Company’s common stock on the principal securities exchange or
trading market where the Company’s common stock is listed or traded as reported
by Bloomberg L.P. or an equivalent, reliable reporting service. If the
Volume-Weighted Average Price cannot be calculated for the Company’s common
stock on such date in the manner provided above or if the Company’s common stock
is not publicly-traded, the Volume-Weighted Average Price shall be the fair
market value as mutually determined by the Company and the Registered Holder.
“Trading Day” means any day on which the Company’s common stock is traded for
any period on NASDAQ, or on the principal securities exchange or other
securities market on which the Company’s common stock is then being traded.
 
6.           Representations and Warranties of the Company. The Company
represents and warrants to the Holder that:
 
(a)            Organization. The Company is validly existing and in good
standing under the laws of the state of Nevada and has the requisite power to
own, lease and operate its properties and to carry on its business as now being
conducted. The Company is duly qualified to do business and is in good standing
in each jurisdiction in which the character or location of the properties owned
or leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.
 
(b)           Power and Authority. The Company has the requisite power to
execute, deliver and perform this Note, and to consummate the transactions
contemplated hereby. The execution and delivery of this Note by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company. This
Note has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company and is enforceable against
the Company in accordance with its terms except (i) that such enforcement may be
subject to bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.
 
(c)           Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of this Note and common stock as contemplated by this Note, except such
authorizations, approvals and consents that have been obtained.
 
(d)           SEC Documents, Financial Statements. The Common Stock of the
Company is registered pursuant to Section l2(b) of the Securities Exchange Act
of 1934 (“Exchange Act”), and the Company, to the best of its knowledge, has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of Section
13(a) or l5(d) (all of the foregoing including filings incorporated by reference
therein being referenced to herein as the “SEC Documents”).
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 3 of 10

 
 
(e)           As of their respective dates, to the best of the Company’s
knowledge the SEC Documents complied in all material respects with the
requirements of the Act or the Exchange Act as the case may be and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(f)           Absence of Certain Changes. Since the filing of the Company’s Form
8-K on December 6, 2017, there has been no material adverse change and no
material adverse development in the business, properties, operations, financial
condition, or results of operations of the Company.
 
(g)           Liens. The company has no liens, security interests, mortgages,
deeds of trust that are filed of record encumbering any of its assets.
 
7.            Events of Defaults and Remedies. The following are deemed to be an
event of default (“Event of Default”) hereunder: (i) the failure by the Company
to pay any installment of interest on this Note as and when due and payable and
the continuance of any such failure for 10 days; (ii) the failure by the Company
to pay all or any part of the principal on this Note when and as the same become
due and payable as set forth above, at maturity, by acceleration or otherwise;
(iii) the failure by the Company to observe or perform any covenant or agreement
contained in this Note, or the Subscription Agreement and the continuance of
such failure for a period of 30 days after the written notice is given to the
Company; (iv) the assignment by the Company for the benefit of creditors, or an
application by the Company to any tribunal for the appointment of a trustee or
receiver of a substantial part of the assets of the Company, or the commencement
of any proceedings relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or the filing of such application, or the commencement
of any such proceedings against the Company and an indication of consent by the
Company to such proceedings, or the appointment of such trustee or receiver, or
an adjudication of the Company bankrupt or insolvent, or approval of the
petition in any such proceedings, and such order remains in effect for 60 days;
(v) the declaration of an event of default or default, occurring after the
Original Issue Date, under any other contract, agreement, debt or obligation of
the Company with a monetary amount in excess of $1,000,000; or (vi) the entry of
a judgment against the Company, which is not otherwise appealable, or for which
all appeals have been exhausted and for which the Company has not posted a bond
to satisfy the amount of the judgment in excess of $2,500,000.
 
8.            The Holder’s Rights and Remedies upon the Occurrence of an Event
of Default.
 
(a)           [OMITTED].
 
(b)           If any Event of Default occurs and is not otherwise cured, and the
Holder provides written notice to the Company, that the full unpaid principal
amount of this Note, together with interest owing in respect thereof, is
immediately due and payable, time being of the essence, and said principal sum
shall bear interest from the date of the Event of Default at the rate per annum
4% in excess of the applicable rate of interest provided in Section 2. Failure
to exercise this option shall not constitute a waiver of the right to exercise
the same in the event of a subsequent Event of Default. If the then outstanding
principal amount of this Note, together with interest owing in respect thereof,
shall have been paid in accordance herewith, this Note shall promptly be
surrendered to or as directed by the Company.
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 4 of 10

 
 
9.            Application of Moneys. All moneys received by the Holder pursuant
to any right given or action taken under the provisions of this Note shall
applied as follows:
 
(i)
FIRST, to the payment of all interest then due on the Note; and
 
(ii)
SECOND, to the payment of all principal then due on the Note.
 
10.            Limitation on Merger, Sale or Consolidation. The Company may not,
directly or indirectly, consolidate with or merge into another person or sell,
lease, convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(i) in the case of a merger or consolidation, the Company is the surviving
entity or (ii) the resulting, surviving or transferee entity expressly assumes
by supplemental agreement all of the obligations of the Company in connection
with the Note. Upon any consolidation or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
the successor entity formed by such consolidation or into which the Company is
merged or to which such transfer is made, shall succeed to, and be substituted
for, and may exercise every right and power of the Company under the Note with
the same effect as if such successor entity had been named therein as the
Company, and the Company will be released from its obligations under the Note,
except as to any obligations that arise from or as a result of such transaction.
 
11.            Listing of Registered Holder of Note. This Note will be
registered as to principal amount in the Holder’s name on the books of the
Company at its principal office in Plano, Texas (the “Note Register”), after
which no transfer hereof shall be valid unless made on the Company’s books at
the office of the Company, by the Holder hereof, in person, or by attorney duly
authorized in writing, and similarly noted hereon.
 
12.            Registered Holder Not Deemed a Stockholder.No Holder, as such, of
this Note shall be entitled to vote or receive dividends or be deemed the holder
of shares of the Company for any purpose, nor shall anything contained in this
Note be construed to confer upon the Holder hereof, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise.
 
13.            Waiver of Demand, Presentment, Etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 5 of 10

 
 
14.            Attorney’s Fees. The Company agrees to pay all costs and
expenses, including without limitation reasonable attorney’s fees, which may be
incurred by the Holder in collecting any amount due under this Note.
 
15.            Enforceability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.
 
16.           Intent to Comply with Usury Laws. In no event will the interest to
be paid on this Note exceed the maximum rate provided by law. It is the intent
of the parties to comply fully with the usury laws of the State of Texas;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under Texas law, is deemed to be interest, whether or not such
amount is characterized by the parties as interest) in excess of the maximum
amount permitted by the laws of the State of Texas. If any excess of interest is
unintentionally contracted for, charged or received under this Note, or in the
event the maturity of the indebtedness evidenced by the Note is accelerated in
whole or in part, or in the event that all of part of the Principal Amount or
interest of this Note shall be prepaid, so that the amount of interest
contracted for, charged or received under this Note, on the amount of the
Principal Amount actually outstanding from time to time under this Note shall
exceed the maximum amount of interest permitted by the applicable usury laws,
then in any such event (i) the provisions of this paragraph shall govern and
control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof. It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holder
in connection with this Note.
 
17.            Governing Law; Consent to Jurisdiction. This Note shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to the conflict of laws provisions thereof. In any action between
or among any of the parties, whether rising out of this Note or otherwise, each
of the parties irrevocably consents to the exclusive jurisdiction and venue of
the federal and/or state courts located in Dallas County, Texas.
 
18.            Amendment and Waiver. Any waiver or amendment hereto shall be in
writing signed by the Holder. No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights. The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 6 of 10

 
 
19.            Restrictions Against Transfer or Assignment. Neither this Note
nor the shares issuable in connection with this Note may be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed of by the Registered
Holder hereof, in whole or in part, unless and until either (i) the Note or the
shares issuable in connection with the Note have been duly and effectively
registered for resale under the Securities Act of 1933, as amended, and under
any then applicable state securities laws; or (ii) the Registered Holder
delivers to the Company a written opinion acceptable to the Company’s counsel
that an exemption from such registration requirements is then available with
respect to any such proposed sale or disposition. Any transfer of this Note
otherwise permissible hereunder shall be made only at the principle office of
the Company upon surrender of this Note for cancellation and upon the payment of
any transfer tax or other government charge connected therewith, and upon any
such transfer a new Note will be issued to the transferee in exchange therefor.
 
20.            Entire Agreement; Headings. This Note and Subscription Agreement
constitute the entire agreement between the Holder and the Company pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements, representations and understandings, written or oral, of such
parties. The headings are for reference purposes only and shall not be used in
construing or interpreting this Note.
 
21.            Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, or sent by registered or certified mail (return receipt requested) or
recognized overnight delivery service, postage pre-paid, or sent by email
addressed as follows, or to such other address as such party may notify to the
other parties in writing:
 
(a)            If to the Company, to it at the following address:
 
5700 Plano Parkway, Ste. 3600
Plano, Texas 75093
Attn: John Brda, President
Email: john@torchlightenergy.com
 
(b)           If to Registered Holder, then to the address listed on the front
of this Note, unless changed, by notice in writing as provided for herein.
 
A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the Business Day it is delivered, (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail and (iii) if sent by email, on the date sent.
If any notice or other communication is sent by email, the party providing such
notice shall, no later than the next business day after such emailed notice is
sent, send a written notice by registered or certified mail (return receipt
requested) or recognized overnight delivery service, postage pre-paid.
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 7 of 10

 
 
22.            Use of Proceeds. The Company intends to use the net proceeds from
the funds received hereunder for working capital and general corporate purposes,
which includes, without limitation, drilling capital, lease acquisition capital
and repayment of prior debt.
 
23.            Covenants of the Company.
 
(a)            Limitation on Liens/Obligations. So long as the Note is
outstanding, neither the Company or any of its subsidiaries will create, assume,
or guarantee any debt, liability or obligation which is secured by any mortgage,
pledge, lien, security interest or other encumbrance on any assets, capital
stock or equity interest of the Company or its subsidiaries unless:
 
(i)            such financing arrangements are with an established commercial
banking or financial institution, negotiated on an arm’s length basis with
commercially reasonable terms in light of market conditions, the proceeds of
which are used primarily to finance the acquisition, exploration, drilling or
improvements of the Company or its subsidiaries oil and gas properties or for
other customary general corporate purposes. Only first priority mortgages,
encumbrances, deeds of trust, security interests or liens shall be permitted.
Second or subordinate security interests, liens, encumbrances, deeds of trusts
or mortgages are not permitted to be incurred by the Company, unless consented
to by the Holder.
 
(ii)            Debts and liabilities incurred in the normal course of business,
including those relating to financing the acquisition, the construction,
development, exploration or improvement of the Company’s oil and gas properties
and fixed or capital assets including capital lease obligations, operating
leases and obligations in connection with drilling and development agreements or
other similar arrangements negotiated on terms no less favorable as if
negotiated on an arm’s length basis.
 
(b)            Limitations on Disposition of Stock or Equity Interest of
Subsidiaries. So long as the Note is outstanding and subject to provisions
regarding mergers, consolidations and sales of assets in Section 10, no
subsidiary will sell or otherwise dispose of any shares of capital stock, equity
interest or other assets, unless such transaction is for at least fair value as
determined by a majority of the Company’s disinterested directors in such
transaction acting in good faith or to otherwise comply with an order of a court
or regulatory authority or pursuant to any contractual obligation entered into
by the Company in the ordinary course of business in connection with drilling,
exploration and development of the Company’s oil and gas properties.
 
(c)            Issuance of Disqualified Stock or Equity Interests. Neither the
Company nor any subsidiary shall issue any preferred stock or any other
comparable equity interest which are mandatorily redeemable at a date prior to
the maturity date of the Note, without the consent or approval of the Holder,
which consent or approval will not be unreasonably withheld.
 
(d)            Limitations on Restricted Payments. Neither the Company nor any
of its subsidiaries shall distribute any cash or other assets to any holders of
common stock in the form of dividends and other distributions (including
repurchase of equity) prior to the payment in full of the Note, without the
consent of the Holder, which consent will not be unreasonably withheld.
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 8 of 10

 
 
(e)            Transactions with Affiliates. Neither the Company nor any
subsidiary will enter into any transaction with an affiliate which is defined to
mean any person, corporation or business entity that has a direct or indirect
ownership interest of at least 10% of the equity interest of such affiliated
party unless:
 
(i)            such transaction is no less favorable than those that could be
obtained in arm’s length transaction; and
 
(ii)            the transaction is approved by a majority of the disinterested
of the Company’s board of directors.
 
(f)            No other Note or Debt Offering. Except for an obligation
permitted under Section 23(a) above, so long as the Note is outstanding, the
Company will not issue any other notes or debt offerings which have a maturity
date prior to the payment in full of the Note, unless consented to by the
Holder, which consent will not be unreasonably withheld.
 
24.            Survival. The representations, warranties, obligations and
covenants of the Company shall survive execution of this Note.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
 
 
 
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 9 of 10

 
 
IN WITNESS WHEREOF, Torchlight Energy Resources, Inc. has caused this Note to be
duly executed in its corporate name by the manual signature of its
President/CEO.
 
 
 
TORCHLIGHT ENERGY RESOURCES, INC.
 
 
 
 
 
 
By:  
/s/ John Brda
 
 
 
John Brda, President/CEO
 

 
 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
12% 2020-A Senior Unsecured Promissory Note - Page 10 of 10
